Citation Nr: 0307053	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  98-12 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to an increase in the 30 percent evaluation 
currently assigned for anxiety disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from May 1943 to October 1945.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1997 decision by 
the RO which denied an increased rating for anxiety disorder.  
The Board remanded the appeal to the RO for additional 
development in February 2001.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  Anxiety disorder is manifested by some occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to depressed mood, anxiety, chronic sleep 
impairment, mild memory loss, but does not result in impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood so as to impair occupational and social 
functioning beyond that contemplated by the 30 percent 
rating.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
residuals anxiety disorder are not met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Codes 9400-9440 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Act and implementing 
regulations provides, in part, that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  

In the present case, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that discussions 
as contained in the initial September 1997 rating decision, 
the July 1998 statement of the case (SOC), the January 2001 
and March 2003 supplemental statements of the case (SSOC), 
and in letters dated in February and May 2001, have provided 
the veteran with sufficient information regarding the 
applicable rules.  The letters, the SOC, and the SSOC 
provided notice to the veteran of what was revealed by the 
evidence of record.  Additionally, these documents notified 
him why this evidence was insufficient to award the benefit 
sought.  The letters also notified the veteran of which 
evidence was to be provided by the veteran and which by the 
VA.  Thus, the veteran has been provided notice of what VA 
was doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Where the appellant has been fully notified and is aware of 
the type of evidence required to substantiate his claim, and 
where there has been extensive factual development of the 
case which indicates that no additional assistance would aid 
in further developing the claim, no further development 
pursuant to the VCAA is required.  Wensch v. Principi, 15 
Vet. App. 362 (2001), (citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  



Factual Background

By rating action in February 1946, service connection was 
established for psychoneurosis, anxiety reaction and a 50 
percent evaluation was assigned, effective from October 24, 
1945, the day following the veteran's discharge from service, 
based on evidence of treatment for anxiety due to combat 
service.  By rating action in June 1955, the evaluation was 
reduced to 30 percent, effective from August 8, 1955, based 
on a finding that the veteran's psychiatric symptoms had 
improved and that he was working full-time without any 
reported time lost from employment.  The 30 percent 
evaluation was in effect when the veteran requested an 
increased rating in March 1997.  

When examined by VA in July 1997, the veteran complained of 
feeling miserable and isolated most of the time.  His only 
hobby was making chess sets, and he had no other interests.  
He was socially withdrawn, had no friends and only minimal 
contact with his family.  He reportedly moved into his garage 
because he didn't like to be around people.  He felt guilty 
for the loss of buddies in service, and for his son's 
disability.  On mental status examination, the veteran was 
neat, clean, and presented himself in an appropriate manner.  
He was cooperative throughout the interview and talked about 
his symptoms.  He had chronic anhedonia, and was tense and 
anxious.  His mood was anxious and depressed.  He described 
the flooding of ship compartments from bombs during service 
and the loss of four men.  There was no evidence of any panic 
disorder, compulsive rituals, psychosis, or impaired impulse 
control.  His memory was intact, he was well oriented, and 
his speech was coherent and logical.  His memory was intact 
and there were no suicidal or homicidal ideations, and no 
inappropriate behavior.  There were no delusions or 
hallucinations.  The diagnosis was general anxiety disorder.  
The Global Assessment of Functioning (GAF) score was 45.  

VA progress notes show that the veteran was seen at the 
mental health clinic periodically from March 1997 to July 
2001.  The notes indicate that the veteran was depressed and 
anxious over his oldest son's disability.  The veteran 
expressed guilt over his son's condition and increased 
anxiety and depression.  In April 1997, the veteran reported 
that he felt much better and calmer since taking his 
medications.  In May 1997, his sleeping pattern and appetite 
were good.  He mood was improved since he started writing his 
war memoirs.  In July 1997, he was doing well except for some 
marital discord.  He was living in his garage while his wife 
lived in the house.  He was happy now that he was finishing 
up his book of short stories and was looking forward to 
sending out manuscripts to various publishers.  In October 
1997, he was concerned about an elevated PSA test, but was 
not depressed.  He stopped taking Prozac a month earlier 
because of GI symptoms, and was keeping busy writing his 
short stories.  His mood was fairly even.  In December 1997, 
the veteran was off medications for two months and reported 
feeling a little better than when he was on medications.  In 
February 1998, he appeared to be progressively more depressed 
and nervous with depressed mood and obsessive guilt about his 
son's injury, nightmares, and poor sleep.  The plan was to 
start him on medications.  In March 1998, his mood was 
improved.  In April 1998, his appetite and sleep pattern were 
good but he was a little stressed over his children's medical 
conditions.  In May 1998, his interest, appetite, and sleep 
were good.  He started fixing up the first floor of his 
house, but was still living in the garage.  In June 1998, the 
veteran reported that he went to a WWII reunion and said that 
it was "alright" with it.  In September 1998, the veteran 
reported that he was doing fine, though he remained concerned 
about his son's condition.  

In November 1998, the veteran reported that he had fleeting 
suicidal ideations, but no intent or plans.  He said that he 
made peace with his Maker, and no longer had suicidal 
thoughts.  He denied any history of homicidal behavior or 
substance abuse.  He felt guilty and responsible for his 
son's condition because he did not try to talk him out of 
joining the military, where he was injured.  The veteran 
asked to attend group sessions to ventilate his feelings and 
resolve his guilt.  Progress notes show that the veteran 
participated in group therapy sessions through July 2001.  In 
November 1999, the veteran's mental status was stable without 
current medications.  There was no evidence of overt thought 
disorder.  In January 2000, he reported that he spent a quiet 
New Year's Eve at home with his wife, and was doing OK.  His 
mood was euthymic and he looked comparatively at ease.  The 
GAF score was 55.  When seen in March 2001, his GAF score was 
determined to be 55.  In July 2001, the veteran was doing 
well and was continuing to write a book about his life 
experiences.  There was no evidence of acute distress and his 
symptoms were stable.  The diagnosis was depressive disorder.  

In February 2002, the veteran was alert, cooperative, and 
well oriented.  There was no major change in his baseline 
psychomotor activity.  His speech was spontaneous and goal 
directed with normal rate, tone, and volume.  His mood was 
euthymic and his affect appropriate to mood with full range.  
There was no evidence of acute delusion, and he denied 
suicidal or homicidal ideations or any audio or visual 
hallucinations.  His attention and concentration were fair 
and his judgment was appropriate.  The diagnoses included 
depressive disorder and generalized anxiety disorder.  
Similar findings and diagnoses were noted on a VA outpatient 
progress note in June 2002.  

During the February 2003 VA psychiatric examination, the 
psychologist indicated that the claims file was reviewed and 
included a detailed medical history of the veteran's 
psychiatric problems and treatments since service.  It was 
noted that the veteran also underwent bypass surgery in 2000 
and had experienced a period of depression following the 
surgery which he attributed to being "fooled" into allowing 
the operation.  The veteran had been living in his garage and 
had little contact with is wife except for meals, but had 
since moved back into the house.  He had no friends and a 
significant distrust of others which he dated back to service 
when he was passed over for promotion.  He reported frequent 
arguments.  He was retired for 13 years and reported that he 
went long periods after retiring during which he felt unable 
to do any kind of constructive activity because of anxiety 
and a depressed mood.  However, after outpatient treatment, 
he began to volunteer at several charities, most recently at 
a nursing home, but left each volunteer job after several 
months because he feared he would become irritated and have 
an argument with management.  The veteran did not indicate 
that his anxiety, irritability, social awkwardness, and 
periods of depression interfered with his industrial 
adaptability prior to his retirement.  He spends about 3 
hours a day on his memoirs which are almost ready for 
publication.  

The veteran reported high general levels of anxiety and 
irritability, but no physical violence.  He had arguments 
with his wife over his need to order things and to keep them 
clean.  He had persistent thoughts about death, which were 
especially troubling since his son's accident in 1991 and his 
own retirement several years earlier.  He had occasional 
passive suicidal ideation, and described sleep disturbance 
with fatigue during the day, with little improvement by 
medication.  He had occasional panic attacks on average of 
about once every two weeks, that were relatively well 
controlled with medication.  

On mental status examination, the veteran was casually 
dressed and appropriately groomed.  He was alert and well 
oriented, and made good eye contact.  His behavior was 
appropriate and indicated a general adequate maintenance of 
personal hygiene, although he often went several days between 
bathing.  His mood was irritable and moderately anxious.  His 
affect was constricted but congruent.  His speech was 
moderately pressured initially, but he displayed no other 
impairment of communication.  His thinking was moderately 
tangential but he was easily redirected to the topic under 
discussion.  He displayed no other signs of formal thought 
disorder.  He denied hallucinations, delusions, substance 
abuse, and dependence.  He admitted to occasional passive 
suicidal ideation without intent or plan but denied any 
homicidal ideations.  He indicated moderately compulsive 
behavior but denied any rituals or obsessions that interfered 
significantly with normal functioning.  He reported adequate 
management of finances, dress, and other activities of daily 
living.  His insight and judgment were present.  

The examiner noted that the following manifestations were not 
present: reduced reliability and productivity due to 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory; impaired judgment or abstract 
thinking.  The veteran currently reported only moderately 
depressed mood and good motivation (e.g. to finish his 
memoirs).  He had some difficulty in maintaining effective 
social relationships (he had only one good friend, and had a 
distant and conflicted relationship with his wife).  His 
relationship with his wife was improved since his last 
examination to the extent that he no longer lived in the 
garage.  

The following complaints and symptoms were present: 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment and mild 
memory loss.  There was no indication in the record that his 
social or industrial adaptability had diminished since 1996.  
The evidence showed a general improvement in functioning and 
lessened frequency and intensity of symptoms since about 
1998.  The diagnoses included generalized anxiety disorder 
(GAD), and major depressive disorder (MMD) in substantial 
remission.  The examiner commented that the veteran did not 
meet the criteria for a diagnosis of post-traumatic stress 
disorder and that the totality of his symptoms were 
consistent with GAD.  On Axis V, the GAF score for the 
current period was 55, reflecting moderate symptoms 
(occasional panic attacks, irritability resulting in 
arguments with wife and reluctance to pursue volunteer work, 
compulsive neatness, high general levels of anxiety, panic 
attacks effectively controlled by medication, few friends, 
occasional passive suicidal ideation, sleep disturbance).  
For the past year, the GAF score was from 51 to 59.  

Increased Ratings - In General

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that "where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."  Although a 
rating specialist is directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
the regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994); 38 C.F.R. § 4.2 (2002).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2002).  

Analysis

The regulations pertaining to rating psychiatric disabilities 
are found in 38 C.F.R. § 4.130, Codes 9201-9440 (2001) and 
are set forth in pertinent part below:

General Rating Formula for Mental Disorders:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
.....  100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................  70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
...................  50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent 
events)...............  30

38 C.F.R. § 4.130, Diagnostic Code 9207 (2001).  

After reviewing the evidence of record, the Board concludes 
that the veteran's psychiatric disability picture does not 
warrant a rating higher than the 30 percent evaluation 
currently assigned.  The clinical findings do not show the 
frequency, severity, or duration of psychiatric symptoms 
necessary for a rating of 50 percent or higher under the 
criteria cited above.  The material question at issue is 
whether the veteran has sufficient occupational and social 
impairment to disrupt his performance of occupational tasks 
to the extent set forth in the rating criteria described 
above for a higher evaluation of 50 percent or greater.  38 
C.F.R. § 4.130 (2002).  In this regard, it must be remembered 
that disability ratings are intended to compensate for 
reductions in earning capacity as a result of the specific 
disorder.  The percentage ratings are intended, as far as 
practicably can be determined, to compensate the average 
impairment of earning capacity resulting from such disorder 
in civilian occupations.  38 C.F.R. § 4.1 (2002).  

The veteran's psychiatric symptomatology and the clinical 
findings from the medical reports of record during the 
pendency of the appeal were not materially different.  Of the 
two VA examinations, the most recent report in February 2003 
provided a more detailed clinical picture and in-depth 
analysis of all of the evidence of record.  

The veteran's principal symptomatology includes anxiety, 
irritability, sleep disturbance, and panic attacks about 
twice a month.  Despite these difficulties, the veteran 
reported that he worked for many years up until he retired at 
age 65, without any reported lost time at work because of his 
symptoms.  Up until the filing of his claim, the veteran was 
seen on only a couple of occasions in the 1980's for 
psychiatric problems, primarily related to depression over 
the medical condition of his son and his pending retirement.  
VA outpatient treatment records reflect that the veteran 
began to participate in group therapy in November 1998, and 
more recently, had moved out of the garage and back into his 
home with his wife, indicating an improvement in his 
socialization abilities.  On recent psychiatric examination, 
the veteran affect was somewhat constricted, but congruent.  
His mood was irritable and moderately anxious.  However, 
there was no major disorder of speech, and intellectual 
functioning and judgment were good.  There was no evidence of 
any psychotic process.  Moreover, the examiner provided a 
detailed description of the veteran's current manifestations, 
all of which were consistent with the criteria for a 30 
percent evaluation as described above.  The examiner 
specifically noted that the veteran did not display any of 
the manifestations listed under the criteria for a higher 
evaluation of 50 percent.  The evidence shows that the 
veteran's symptoms are well controlled with medications.  

The Board notes that the VA examiner in July 1997 assigned a 
GAF score of 45, and that the February 2003 examiner assigned 
a GAF score of 55.  Overall, the GAF scores during the 
pendency of this appeal ranged from 45 to 60.  GAF score 
between 41 and 50 contemplates a level of impairment of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score between 51 to 60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  

The GAF score is an indicator of the examiner's assessment of 
the individual's overall functioning.  However, the Board is 
not required to assign a rating based merely on such score.  
In the Board's opinion, the clinical findings do not support 
a finding that the veteran has serious social and 
occupational functioning for reasons discussed above.  
Accordingly, the Board concludes that the veteran does not 
meet or nearly approximate the level of disability required 
for a rating of 50 percent.  


ORDER

An evaluation in excess of 30 percent for anxiety disorder is 
denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

